t c summary opinion united_states tax_court lorenzo d harris petitioner v commissioner of internal revenue respondent docket no 3333-04s filed date lorenzo d harris pro_se james r rich for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioner is entitled to claim a dependency_exemption deduction for kh whether petitioner is entitled to head-of- household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to a child_tax_credit for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in dillon south carolina on the date the petition was filed in this case in april of petitioner and felecia ann harris ms harris were married ms harris had two children from prior relationships petitioner and ms harris had a child kh in april of kh is the only child at issue in the case at bar petitioner and ms harris separated in june of however they never formally divorced in fact at the time of 1at trial petitioner conceded that he was not entitled to the hope scholarship credit pursuant to sec_25a which he had claimed on hi sec_2002 federal_income_tax return 2the court uses only the minor child’s initials trial petitioner and ms harris had reconciled and were living together again as husband and wife during taxable_year petitioner was employed by dillon yarn corporation and burley management dillon yarn corporation issued to petitioner a form_w-2 wage and tax statement which reflected wages earned of dollar_figure the record does not contain a form_w-2 issued by burley management although petitioner did not pay child_support to ms harris during taxable_year he paid for health insurance for kh during taxable_year ms harris filed a form_1040 u s individual_income_tax_return for the taxable_year she did not claim kh as her dependent on said return on or about date petitioner electronically filed his form_1040 for the taxable_year petitioner filed hi sec_2002 federal_income_tax return as a head_of_household and claimed a dependency_exemption deduction for kh petitioner also claimed an earned_income_credit with kh as the qualifying_child a child_tax_credit with kh as the qualifying_child and a hope scholarship credit pursuant to sec_25a additionally petitioner reported wage income of dollar_figure and an adjusted_gross_income of dollar_figure 3as previously noted at trial petitioner conceded that he was not entitled to the hope scholarship credit pursuant to sec_25a on date respondent issued a notice_of_deficiency denying petitioner the claimed dependency_exemption deduction head-of-household filing_status the claimed earned_income_credit the claimed child_tax_credit and the claimed hope scholarship credit for taxable_year further respondent changed petitioner’s filing_status to single in the notice_of_deficiency discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted ’ 122_tc_143 quoting higbee v commissioner t c 4we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the case at bar moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 deduction for dependency_exemption as previously stated on hi sec_2002 federal_income_tax return petitioner claimed a dependency_exemption deduction for kh which respondent disallowed sec_151 allows deductions for exemptions for dependents of the taxpayer see sec_151 sec_152 defines the term dependent in pertinent part to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer s upport includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs in determining whether an individual received more than one- half of his or her support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources id a special support_test applies to certain parents sec_152 provides sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent if the requirements of sec_152 are met the child is treated as having received over half of his support from the custodial_parent and the custodial_parent is entitled to the dependency_exemption deduction the noncustodial_parent can gain entitlement to the deduction if the custodial_parent executes a valid written declaration under sec_152 releasing the claim to the deduction the declaration may apply to year a set number of years or all future years sec_1_152-4t a q a- temporary income_tax regs fed reg date petitioner testified that kh resided with him after he and ms harris separated in june of petitioner did not offer into evidence any documentation to substantiate his claim that kh resided with him during the last months of the taxable_year in fact at trial several documents were entered into evidence as joint exhibits that would draw a contrary conclusion petitioner testified that during the last months of he lived apart from ms harris in his parents’ home petitioner further testified that kh resided with him in his parents’ home along with his mother father and sister petitioner testified that ms harris resided in their marital home which was approximately miles from his parents’ home the record of this case contains a signed letter written by petitioner’s mother barbara harris this letter states that petitioner paid her dollar_figure per month for boarding expenses and that who all was living in the home at the time was henry w harris petitioner’s father barbara m harris petitioner’s mother and bethany harris petitioner’s sister the letter does not identify kh as a resident of petitioner’s parents’ household petitioner testified that he did not change his or kh’s residency information on any formal documents when they moved in with his parents in june of because he did not want to lose insurance coverage for his wife or kh from his employer’s insurance plan petitioner relies on his self-serving testimony to establish that he was the custodial_parent of kh for the taxable_year however it is well established that we are not required to accept self-serving testimony in the absence of corroborating evidence 99_tc_202 87_tc_74 petitioner failed to produce any corroborating evidence to support his testimony in fact petitioner’s mother’s letter contradicts petitioner’s testimony that he was the custodial_parent of kh therefore we conclude that petitioner has not established that he was the custodial_parent of kh for taxable_year further petitioner has not offered into evidence any document that would constitute a valid written declaration under sec_152 releasing the claim to the dependency_exemption deduction with respect to kh petitioner therefore is not entitled to the dependency_exemption deduction for taxable_year with respect to kh sec_151 c and a respondent’s determination on this issue is sustained head_of_household as previously stated petitioner claimed head-of-household filing_status on hi sec_2002 federal_income_tax return respondent changed the filing_status to single in the notice_of_deficiency sec_1 imposes a special income_tax rate on an individual filing as head-of-household as relevant herein sec_2 defines a head-of-household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child of the taxpayer sec_2 as previously stated petitioner is unable to establish that his residence his parents’ home constituted the principal_place_of_abode for kh for more than one-half of the taxable_year petitioner has not claimed that any other qualifying_individual resided in his household it follows therefore that petitioner is not entitled to claim head-of-household filing_status accordingly respondent’s determination on this issue is sustained earned_income_credit as previously stated petitioner claimed an earned_income_credit for taxable_year with kh as the qualifying_child in the notice_of_deficiency respondent disallowed the earned_income_credit in full subject_to certain limitations an eligible_individual is allowed a credit which is calculated as a percentage of the individual’s earned_income sec_32 earned_income includes wages sec_32 sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 the pertinent parts of sec_32 provide qualifying_child -- a in general --the term qualifying_child means with respect to any taxpayer for any taxable_year an individual-- i who bears a relationship to the taxpayer described in subparagraph b ii who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year and iii who meets the age requirements of subparagraph c as previously stated petitioner has not established that his residence was the principal_place_of_abode for kh for more than one-half of the taxable_year we find that kh fails the residency test of sec_32 accordingly respondent’s determination on this issue is sustained child_tax_credit as previously stated petitioner claimed a child_tax_credit for taxable_year with kh as the qualifying_child in the notice_of_deficiency respondent disallowed the child_tax_credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 as relevant here a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 we have already held that petitioner is not entitled to the dependency_exemption deduction under sec_151 for kh accordingly kh is not considered a qualifying_child within the meaning of sec_24 it follows therefore that petitioner is not entitled to a child_tax_credit under sec_24 with respect to kh in view of the foregoing we sustain respondent’s determination on this issue furthermore we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
